Cook, P. J., and Potter, J.
(dissenting). We are not prepared to say that the court has erred in reversing this ease. It is probable that the instructions given for the plaintiff constituted error, for which the case should be reversed. "We do not think that the opinion of the court correctly states the rule, and we are unable to distinguish this case from Railway Co. v. Lowry, 79 Miss. 431, 30 So. 634. True Governor Lowry was a distinguished citizen, and the plaintiff in this case was not, but it is also true that the evidence in this case for the plaintiff warranted the belief that the conductor stubbornly and for no reason at.all refused to back the car to the crossing.
The evidence for plaintiff shows that the conductor negligently refused to stop when signaled — and then, for *73no conceivable reason, declined to make amends for bis wrong.
Under tbe circumstances, deducible from plaintiff’s evidence, tbe failure to back tbe car was a wanton disregard of a duty owing to tbe plaintiff.